Citation Nr: 0933913	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Eligibility for compensation benefits based on military 
service.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims for service 
connection for bilateral hearing loss and tinnitus because 
the appellant had no verified active military, naval, or air 
service.  The appeal was subsequently transferred to the RO 
in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 14, 1944, letter from Cape Institute of 
Aeronautics, Inc. showed that the appellant was a civilian 
flight instructor with the Cape Institute of Aeronautics, 
Inc. from July 22, 1943, to March 24, 1944, when he was 
unconditionally released due to curtailment of the program.  

2.  A May 4, 1944, letter from the Army Services Forces 
reflected that the appellant was discharged from the Enlisted 
Reserve Corps.

3.  The appellant did not serve in the active military, 
naval, or air service.


CONCLUSION OF LAW

The appellant does not meet the threshold eligibility 
requirements for the receipt of VA compensation benefits.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.7, 3.203 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
are applicable to this claim.  The Board finds that because 
the matter at issue is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his matter.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1(a), (b).

In May 2007, the appellant filed a claim for entitlement to 
service connection for hearing loss and tinnitus.  In August 
2007, the appellant was informed that his claim for 
disability compensation was disallowed because there was no 
evidence to verify that he had active military, naval, or air 
service.  The appellant appealed.  

The evidence of record indicates that on his VA Form 21-526, 
the appellant stated that he entered active service on July 
22, 1943 at Jefferson Barracks, Missouri, and left active 
service on March 24, 1944, at Maxwell Field, Alabama.  
Following a June 2007 letter that informed him that he should 
submit copies of any discharge documents, military orders, or 
military award documents in his possession, the appellant 
submitted a NA Form 13075 reflecting that he served in the 
Army Air Force and served with the Army Air Force (AAF) 
Eastern Flying Training Command in Maxwell Field, Alabama.  
In August 2007, the National Personnel Records Center (NPRC) 
attempted to verify the appellant's service based on the 
information he provided.  The NPRC determined that based on 
the information found in a reconstructed folder, the 
appellant was a member of the Air Corps Enlisted Reserve and 
was never called to active duty, service cannot be verified.  
There were no medical records or separation documents on 
file.  

The Board notes that there is no DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge of record indicating that the 
appellant has active military service as defined above.  
38 C.F.R. § 3.203.  Consequently, the RO attempted to verify 
the appellant's service.  38 C.F.R. § 3.203(c).  As stated 
above, in August 2007 the NPRC determined that the appellant 
was a member of the Air Corps Enlisted Reserve and was never 
called to active duty and his service cannot be verified.  

The Board acknowledges the following evidence of record.  A 
March 14, 1944, letter from Cape Institute of Aeronautics, 
Inc. showed that the appellant was a civilian flight 
instructor with the Cape Institute of Aeronautics, Inc. from 
July 22, 1943, to March 24, 1944, when he was unconditionally 
released due to curtailment of the program.  A March 27, 
1944, letter from the Cape Institute of Aeronautics, Inc. 
added that the release was approved by the Headquarters of 
the AAF Eastern Flying Training Command.  Additionally, a May 
4, 1944, letter from the Army Services Forces reflected that 
the appellant was discharged from the Enlisted Reserve Corps.  
In October 2007, the appellant submitted a certificate from 
the President of the St. Louis University reflecting that he 
was an honorary alumnus in recognition of his service with 
the U.S. Army Air Corps for Parks Air College during World 
War II.  However, none of these documents verifies that the 
appellant had service in the U.S. Armed Forces.  Only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  As noted above, the 
NPRC determined that the appellant's service in the Air Corps 
Enlisted Reserve did not qualify as active military service.  
Further, the Air Corps Enlisted Reserve is not a group that 
is considered to have performed active military, naval, or 
air service under 38 C.F.R. § 3.7.  Consequently, without 
evidence from the service department indicating that the 
appellant served on active duty, active duty for training, or 
inactive duty training, he is not eligible for VA 
compensation benefits.  

For the reasons noted above, the Board concludes that the 
appellant has not been shown to have service in the Armed 
Forces as defined in 38 C.F.R. §§ 3.1(a), (b), (c).  Because 
the appellant has not shown that he had qualifying service 
and therefore eligibility for service connected benefits, the 
claim lacks legal merit or legal entitlement, and must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  







ORDER


Eligibility for compensation benefits based on military 
service is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


